EXHIBIT 10.42

CREDIT AGREEMENT

      This CREDIT AGREEMENT, dated as of April 15, 2003 (as amended,
supplemented and/or otherwise modified from time to time, this “Agreement”), is
between WIND RIVER SYSTEMS, INC., a Delaware corporation (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

      Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

      NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Bank and Borrower hereby agree as follows:

ARTICLE I
CREDIT TERMS

      SECTION 1.1.     LOAN COMMITMENT.

      (a)     Loan Commitment. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to but excluding April 15, 2005 not to exceed the aggregate principal amount of
Thirty-Seven Million Four Hundred Thousand Dollars ($37,400,000.00) (“Loan
Commitment”), the proceeds of which shall be used by Borrower for its general
corporate purposes, including, without limitation, the refinancing of synthetic
lease obligations of Borrower. Borrower’s obligation to repay advances under the
Loan Commitment shall be evidenced by a promissory note substantially in the
form of Exhibit A attached hereto (as amended, supplemented and/or otherwise
modified from time to time, the “Loan Commitment Note”), all terms of which are
incorporated herein by this reference.

      (b)     Borrowing and Repayment. Borrower may from time to time during the
term of the Loan Commitment borrow and partially or wholly prepay its
outstanding borrowings (provided that amounts repaid may not be reborrowed)
subject to all of the limitations, terms and conditions contained herein and in
the Loan Commitment Note; provided further that the total outstanding borrowings
under the Loan Commitment shall not exceed the maximum principal amount
available thereunder, as set forth above. The outstanding principal balance of
the Loan Commitment shall be due and payable in full on April 15, 2005.

      (c) Prepayment.     Borrower may prepay principal on the Loan Commitment
and terminate, in whole or in part, the unused portion of the Loan Commitment,
in each case, solely in accordance with the provisions of the Loan Commitment
Note.

      SECTION 1.2.     LOAN.

      (a) Loan.     Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make a loan to Borrower in the original principal amount of
Twenty Million Dollars ($20,000,000.00) (“Loan”), the proceeds of which shall be
used by Borrower for its general

-1-

--------------------------------------------------------------------------------

corporate purposes, including, without limitation, the refinancing of synthetic
lease obligations of Borrower. Borrower’s obligation to repay the Loan shall be
evidenced by a promissory note substantially in the form of Exhibit B attached
hereto (as amended, supplemented and/or otherwise modified from time to time,
the “Loan Note”), all terms of which are incorporated herein by this reference.
Bank’s commitment to make the Loan shall terminate on the day following the date
of the first extension of credit hereunder and in no event on May 15, 2003.

      (b)     Repayment. The outstanding principal balance of the Loan shall be
due and payable in full on April 15, 2005.

      (c)     Prepayment. Borrower may prepay principal on the Loan solely in
accordance with the provisions of the Loan Note.

SECTION 1.3. STANDBY LETTER OF CREDIT.

      (a)     Standby Letter of Credit. Bank has previously issued or caused an
affiliate to issue a standby letter of credit for the account of Borrower and
for the benefit of Safety National in the original principal amount of Three
Hundred Fifty Thousand Dollars ($350,000.00) (the “Standby Letter of Credit”).
The Standby Letter of Credit has an expiration date of October 1, 2003, and is
subject to the additional terms of a letter of credit agreement, application and
all related documents required by Bank in connection with the issuance thereof
(collectively, the “Letter of Credit Agreement”). Subject to the terms and
conditions of this Agreement, Bank hereby confirms that the Standby Letter of
Credit remains in full force and effect.

      (b)     Repayment of Drafts. Each drawing paid under the Standby Letter of
Credit shall be repaid by Borrower in accordance with the provisions of the
Letter of Credit Agreement.

      SECTION 1.4.     INTEREST/FEES.

     (a)     Interest. The outstanding principal balance of each credit subject
hereto, and the amount of each drawing paid under the Standby Letter of Credit,
shall bear interest from the date such credit is extended and/or drawing is
paid, as applicable, to the date such amount is fully repaid by Borrower at the
applicable rate of interest set forth in each promissory note or other
instrument or document executed in connection therewith.

      (b)     Computation and Payment. Interest shall be computed on the basis
of a 360-day year, actual days elapsed. Interest shall be payable at the times
and place set forth in each promissory note or other instrument or document
required hereby.

      (c)     Unused Commitment Fee. Borrower shall pay to Bank a fee equal to
one-tenth percent (0.10%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the Loan Commitment,
which fee shall be calculated on a monthly basis by Bank and shall be due and
payable by Borrower in arrears within 30 days after each billing is sent by
Bank.

      (d)     Letter of Credit Fees. Bank acknowledges that Borrower has
previously paid to Bank an issuance fee in respect of the Standby Letter of
Credit in an amount equal to one and one-half percent (1.50%) per annum
(computed on the basis of a 360-day year, actual days elapsed) of the face
amount thereof. Borrower shall pay to Bank fees upon the payment or negotiation
of each drawing under the Standby Letter of Credit and fees upon the occurrence
of any other activity with respect to the Standby Letter of Credit (including,
without limitation, the

-2-

--------------------------------------------------------------------------------

transfer, amendment or cancellation of the Standby Letter of Credit) determined
in accordance with Bank’s standard fees and charges then in effect for such
activity.

      (e)     Collection of Payments. Borrower authorizes Bank to collect all
interest due under each credit subject hereto (including, without limitation,
the Standby Letter of Credit) by charging Borrower’s deposit account number
4091384644 with Bank for the full amount thereof. Should there be insufficient
funds in any such deposit account to pay all such sums when due, the full amount
of such deficiency shall be immediately due and payable by Borrower.

      SECTION 1.5.     COLLATERAL.

      As security for all indebtedness of Borrower to Bank under the Loan
Commitment and the Loan, Borrower hereby grants to Bank security interests of
first priority in Borrower’s Wells Fargo Institutional Securities, LLC account
number 12737300 (the “Securities Collateral”).

      Bank agrees to (i) release its security interest in the Securities
Collateral to the extent that the same secures the Loan (but not to the extent
that the Securities Collateral secures the Loan Commitment), and (ii)
concurrently with such release, take a first priority lien in Borrower’s real
property located at 300, 400, 500 and 600 Wind River Way, Alameda, CA (the “Real
Property Collateral”) as security for the Loan, in the event that all of the
following conditions are satisfied:

>       (i)      Borrower’s net income after taxes for the most recently ended
> four consecutive fiscal quarter period of Borrower (such period, the “Target
> Period”) shall be greater than $1.00, with net income after taxes greater than
> $1.00 for the last three consecutive fiscal quarters occurring in such Target
> Period;
> 
>       (ii)     Borrower’s net income before taxes for the Target Period shall
> be equal to or greater than 85% of Borrower’s projected net income before
> taxes (based on Borrower’s projections as delivered to Bank on March 21, 2003,
> the “Projections”) for such Target Period;
> 
>       (iii)    Borrower’s EBITDA for the Target Period shall be equal to or
> greater than 85% of Borrower’s projected EBITDA (based on the Projections and
> with “EBITDA” defined as net profit before tax plus interest expense (net of
> capitalized interest expense), depreciation expense and amortization expense)
> for such Target Period;
> 
>       (iv)    the outstanding principal balance of the Loan at the end of the
> Target Period shall be equal to or less than 50% of the appraised value of the
> Real Property Collateral as determined by an appraisal ordered by and in form
> and content acceptable to Bank (the “Appraisal”);
> 
>       (v)     the stabilized debt service coverage ratio of the Real Property
> Collateral (determined solely with respect to the Loan), as determined by the
> Appraisal, shall be equal to or greater than 1.25 to 1.0 (assuming, solely for
> purposes of this calculation, that the Loan fully amortizes in 20 equal annual
> installments);
> 
>       (vi)    Bank’s deed of trust (in form and content acceptable to Bank)
> shall have been recorded and Bank’s lien on the Real Property Collateral shall
> be insured pursuant to a title insurance policy in form and content acceptable
> to Bank and issued by an insurer acceptable to Bank (acting reasonably); and

-3-

--------------------------------------------------------------------------------

>       (vii)     Bank shall have received a Phase I environmental report
> covering the Real Property Collateral in form and content acceptable to Bank;
> and
> 
>       (viii)    no Event of Default (or event or condition, which, with the
> passage of time or giving of notice, would constitute an Event of Default)
> shall then exist.

In the event that any Reinstatement Event (as defined below) occurs, Bank’s
security interest in the Securities Collateral (to the extent that the same
secured the Loan) shall automatically and without notice or further action be
reinstated such that the Loan and Loan Commitment shall thereafter be secured by
the Securities Collateral.

“Reinstatement Event” means any of the following:

      (1)    Borrower shall cease to occupy all or substantially all of the Real
Property Collateral.

      (2)    A violation of either or both of the Tier 2 Financial Covenants (as
defined in Section 4.9 hereof) shall have occurred.

      Upon the reinstatement of Bank’s security interest in the Securities
Collateral as described above and Borrower’s written confirmation to Bank of
such reinstatement, Bank shall release its lien on the Real Property Collateral,
and the violation(s) of the Tier 2 Financial Covenant(s) shall be deemed to have
been waived (except if and to the extent that Liquidity was less than the
$100,000,000.00 requirement set forth in Section 4.9(a) hereof).

      All of the foregoing shall be evidenced by and subject to the terms of
such security agreements, financing statements, deeds of trust and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall reimburse Bank within five (5) business
days after receipt of demand for all reasonable costs and expenses incurred by
Bank in connection with any of the foregoing security, including without
limitation, filing and recording fees and costs of appraisals, audits and title
insurance.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

      Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

      SECTION 2.1.     LEGAL STATUS. Borrower is a corporation, duly organized
and existing and in good standing under the laws of the State of Delaware, and
is qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
would not reasonably be expected to have a Material Adverse Effect. For purposes
of this Agreement, “Material Adverse Effect” shall mean any material adverse
change in, or any material adverse effect on: (a) the operations, business,
properties, liabilities or financial condition of Borrower; (b) the ability of
Borrower to perform its payment obligations under the Loan Documents; and/or (c)
the legality, validity, binding effect or enforceability of any Loan Document.
For purposes hereof, “Obligations” means all obligations, indebtedness, and
liabilities of Borrower of every kind and character owed to Bank, arising

-4-

--------------------------------------------------------------------------------

directly or indirectly out of or in connection with the Loan Documents (other
than the Standby Letter of Credit), including, without limitation, such
obligations, indebtedness, and liabilities arising under successive transactions
renewing, increasing, extending or continuing any of the foregoing, changing the
interest rate or other terms thereof, or creating new or additional obligations,
indebtedness, and liabilities after prior obligations, indebtedness, or
liabilities have been in whole or in part satisfied, and further including,
without limitation, all such obligations, indebtedness, and liabilities however
arising, whether for principal, interest (including, without limitation,
interest that, but for the filing of a petition under the federal Bankruptcy
Reform Act, Title 11 of the United States Code, as amended or recodified from
time to time (“Bankruptcy Code”) with respect to Borrower, would have accrued on
any such obligations, indebtedness, or liabilities), letter of credit
reimbursement obligations (other than in respect of the Standby Letter of
Credit), fees, costs, expenses, premiums, charges, attorneys’ fees, or indemnity
obligations, whether previously, now, or hereafter made, incurred or created,
whether voluntarily or involuntarily, whether secured or unsecured (and if
secured, regardless of the nature or extent of the security), whether or not now
due, whether absolute or contingent, whether liquidated or unliquidated, whether
determined or undetermined, whether Borrower may be liable individually or
jointly with others, and whether made, incurred, or created before or after any
entry of an order for relief with respect to Borrower in a case under the
Bankruptcy Code.

      SECTION 2.2.     AUTHORIZATION AND VALIDITY. This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter executed or authenticated by Borrower and delivered to Bank
in connection herewith (collectively, the “Loan Documents”) have been duly
authorized, and upon their execution and delivery in accordance with the
provisions hereof will constitute legal, valid and binding agreements and
obligations of Borrower or the party which executes the same, enforceable in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights or by
general principles of equity..

      SECTION 2.3.     NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents to which it is a party do not violate any
provision of any law or regulation, or contravene any provision of the
organizational documents of Borrower, or result in any breach of or default
under any contract, obligation, indenture or other instrument to which Borrower
is a party or by which Borrower may be bound.

      SECTION 2.4.     LITIGATION. There are no pending, or to the best of
Borrower’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

      SECTION 2.5.     CORRECTNESS OF FINANCIAL STATEMENT. The financial
statement of Borrower dated October 31, 2002, a true copy of which has been
delivered by Borrower to Bank prior to the date hereof, (a) is complete and
correct and presents fairly the financial condition of Borrower on and as of
such date, (b) discloses all liabilities of Borrower that are required to be
reflected or reserved against on and as of such date under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) has been prepared in accordance with generally accepted accounting
principles consistently applied. Since the date of such financial statement (i)
no Material Adverse Effect has occurred and (ii) except for Permitted Liens,
Borrower has not mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties.

-5-

--------------------------------------------------------------------------------

      SECTION 2.6.     INCOME TAX RETURNS. Borrower has no knowledge of any
pending assessments or adjustments of its income tax payable with respect to any
year other than any of the foregoing that would not reasonably be expected to
have a Material Adverse Effect.

      SECTION 2.7.     NO SUBORDINATION. There is no agreement, indenture,
contract or instrument to which Borrower is a party or by which Borrower may be
bound that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.

      SECTION 2.8.     PERMITS, FRANCHISES. Borrower possesses, and will
hereafter possess, all permits, consents, approvals, franchises and licenses
required and rights to all trademarks, trade names, patents, and fictitious
names, if any, necessary to enable it to conduct the business in which it is now
engaged in compliance with applicable law except any, the failure of which to
possess would not reasonably be expected to have a Material Adverse Effect.

      SECTION 2.9.     ERISA. Borrower is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”) except for
any violation which would not reasonably be expected to have a Material Adverse
Effect; no Reportable Event as defined in ERISA has occurred and is continuing
unwaived with respect to any Plan initiated by Borrower; Borrower has met its
minimum funding requirements under ERISA with respect to each Plan; and each
Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

      SECTION 2.10.     OTHER OBLIGATIONS. Borrower is not in default on any
obligation for borrowed money or any material purchase money obligation and is
not in default under any other lease, commitment, contract, instrument or
obligation other than any default that would not reasonably be expected to have
a Material Adverse Effect.

      SECTION 2.11.     ENVIRONMENTAL MATTERS. Except as disclosed by Borrower
to Bank in writing prior to the date hereof, Borrower is in compliance in all
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time, except for any
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. None of the operations of Borrower is the subject of any federal or
state investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, except for any such investigation or expenditure
that would not reasonably be expected to have a Material Adverse Effect.
Borrower has no contingent liability in connection with any release of any toxic
or hazardous waste or substance into the environment, except for liabilities
that would not reasonably be expected to have a Material Adverse Effect.

-6-

--------------------------------------------------------------------------------

ARTICLE III
CONDITIONS

      SECTION 3.1.     CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation
of Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:

      (a)     Approval of Bank Counsel. All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank’s counsel.

      (b)     Documentation. Bank shall have received, in form and substance
satisfactory to Bank (acting reasonably), each of the following, duly executed:

  (i)       This Agreement and each promissory note or other instrument or
document required hereby.
    (ii)   Corporate Resolution: Borrowing.
    (iii)   Certificate of Incumbency.
    (iv)   Security Agreement: Securities Account and the related Addendum to
Security Agreement: Securities Account (together and as amended, supplemented
and/or otherwise modified from time to time, the “Security Agreement”).
    (vi)   Securities Account Control Agreement.
         (vii)   The Projections.

      (c)     Material Adverse Effect; Collateral. No Material Adverse Effect
shall have occurred; since the date of the last financial statements of Borrower
provided to Bank.

      (d)     Insurance. Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrower’s property, in form, substance, amounts,
covering risks and issued by companies reasonably satisfactory to Bank, and
where requested in writing by Bank, with loss payable endorsements in favor of
Bank.

      SECTION 3.2.     CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of
Bank to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:

      (a)     Compliance. The representations and warranties contained herein
and in each of the other Loan Documents shall be true and correct in all
material respects on and as of the date of the signing of this Agreement and on
the date of each extension of credit by Bank pursuant hereto, with the same
effect as though such representations and warranties had been made on and as of
each such date, and on each such date, no Event of Default as defined herein,
and no condition, event or act which with the giving of notice or the passage of
time or both would constitute such an Event of Default shall have occurred and
be continuing or shall exist unwaived.

ARTICLE IV
AFFIRMATIVE COVENANTS

      Borrower covenants that so long as Bank remains committed to extend credit
to Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in

-7-

--------------------------------------------------------------------------------

full of all obligations of Borrower subject hereto, Borrower shall, unless Bank
otherwise consents in writing:

      SECTION 4.1.     PUNCTUAL PAYMENTS. Punctually pay all principal,
interest, fees or other liabilities due under any of the Loan Documents at the
times and place and in the manner specified therein.

      SECTION 4.2.     ACCOUNTING RECORDS. Maintain adequate books and records
in accordance with generally accepted accounting principles consistently
applied, and permit any representative of Bank, at any reasonable time and upon
reasonable notice, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of Borrower; provided that, if
any Event of Default has occurred and is continuing unwaived, Bank may conduct
such inspections, audits and/or examinations at any time without any prior
notice

      SECTION 4.3.     FINANCIAL STATEMENTS. Provide to Bank all of the
following, in form and detail satisfactory to Bank:

      (a)     not later than 90 days after and as of the end of each fiscal
year, Borrower’s Form 10-K filed with Securities Exchange Commission (which
shall include a financial statement of Borrower, prepared by a certified public
accountant reasonably acceptable to Bank, to include balance sheet, income
statement, statement of cash flows, management report, auditor’s report, all
supporting schedules and footnotes);

      (b)     not later than 45 days after and as of the end of each quarter,
Borrower’s Form 10-Q filed with Securities Exchange Commission (which shall
include a financial statement of Borrower, prepared by a certified public
accountant reasonably acceptable to Bank, to include balance sheet, income
statement, statement of cash flows, management report, auditor’s report, all
supporting schedules and footnotes);

      (c)     from time to time such other information as Bank may reasonably
request.

      SECTION 4.4.     COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

      SECTION 4.5.     INSURANCE. Maintain and keep in force insurance of the
types and in amounts customarily carried in lines of business similar to that of
Borrower, including but not limited to fire, extended coverage, public
liability, flood, property damage and workers’ compensation, with all such
insurance carried with companies and in amounts reasonably satisfactory to Bank,
and deliver to Bank from time to time at Bank’s reasonable request schedules
setting forth all insurance then in effect.

      SECTION 4.6.     FACILITIES. Keep all properties useful or necessary to
Borrower’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and

-8-

--------------------------------------------------------------------------------

maintained, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

      SECTION 4.7.     TAXES AND OTHER LIABILITIES. Pay and discharge when due
any and all indebtedness, obligations, assessments and taxes, both real or
personal, including without limitation federal and state income taxes and state
and local property taxes and assessments, except such (a) as Borrower may in
good faith contest or as to which a bona fide dispute may arise, and (b) for
which Borrower has made provision, to Bank’s reasonable satisfaction, for
eventual payment thereof in the event Borrower is obligated to make such
payment.

      SECTION 4.8.     LITIGATION. Promptly upon becoming aware of such
litigation, give notice in writing to Bank of: (a) any litigation pending
against Borrower with a claim in excess of $2,000,000.00; and (b) any litigation
threatened against Borrower with a claim in excess of $2,000,000.00, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

      SECTION 4.9     FINANCIAL CONDITION. Maintain Borrower’s financial
condition as follows using generally accepted accounting principles consistently
applied and used consistently with prior practices (except to the extent
modified by the definitions herein):

      (a)     Liquidity (with “Liquidity” defined as the aggregate of Borrower’s
unencumbered and unrestricted cash, cash equivalents and readily marketable
securities acceptable to Bank , but not including any Securities Collateral) not
at any time less than $100,000,000.00, whether or not the Securities Collateral
secures the Loan.

      (b)     Only if and so long as the Securities Collateral does not secure
the Loan, Liquidity not at any time less than $150,000,000.00.

      (c)     Only if and so long as the Securities Collateral does not secure
the Loan, Tangible Net Worth not at any time less than $280,000,000.00 to and
including January 31, 2004 and not at any time less than $300,000,000.00 as of
and after February 1, 2004, with “Tangible Net Worth” defined as the aggregate
of total stockholders’ equity plus subordinated debt less any intangible assets.

(the covenants set forth in paragraphs (b) and (c) are referred to as the “Tier
2 Financial Covenants”).

      SECTION 4.10.     NOTICE TO BANK. Promptly (but in no event more than five
(5) business days after becoming aware of the occurrence of each such event or
matter) give written notice to Bank in reasonable detail of: (a) the occurrence
of any Event of Default, or any condition, event or act which with the giving of
notice or the passage of time or both would constitute an Event of Default; (b)
any change in the name or the organizational structure of Borrower; (c) the
occurrence and nature of any Reportable Event or Prohibited Transaction, each as
defined in ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss in excess of
$100,000.00 through liability or property damage, or through fire, theft or any
other cause affecting Borrower’s property.

-9-

--------------------------------------------------------------------------------

ARTICLE V
NEGATIVE COVENANTS

      Borrower further covenants that so long as Bank remains committed to
extend credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

      SECTION 5.1.     USE OF FUNDS. Use any of the proceeds of any credit
extended hereunder except for the purposes stated in Article I hereof.

      SECTION 5.2.     OTHER INDEBTEDNESS. Create, incur, assume or permit to
exist any indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
(b) purchase money indebtedness not to exceed $200,000.00 per transaction or
$2,000,000.00 outstanding at any time; (c) any other liabilities of Borrower
existing as of, and disclosed to Bank prior to, the date hereof; and (d) any
refinancing, renewal or extension of any of the indebtedness referenced in
clauses (b) and (c) of this Section 5.2 so long as: (i) at the time of such
refinancing, renewal or extension, no Event of Default (or event, act or
condition which, with the giving of notice, the lapse of time or both, would
constitute an Event of Default) has occurred and is continuing unwaived or would
result by virtue thereof; (ii) the terms and conditions of such refinancing,
renewal or extension would not reasonably be expected to have a Material Adverse
Effect; and (iii) to the extent that such indebtedness constitutes indebtedness
subordinated to the Obligations, such refinancing, renewal or extension contains
subordination provisions in form and substance satisfactory to Bank; provided
that Bank agrees that the subordination provisions relating to any such
subordinated indebtedness that is existing on the date of this Agreement are,
for purposes of this subsection (iii), in form and substance satisfactory to
Bank.

      SECTION 5.3.     MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower’s
assets except in the ordinary course of its business.

      SECTION 5.4.     LOANS, ADVANCES, INVESTMENTS. Make any loans or advances
to or investments in any person or entity, except (a) any of the foregoing
existing as of, and disclosed to Bank prior to, the date hereof and (b) any of
the type existing as of, and disclosed to Bank prior to, the date hereof made by
Borrower following the date hereof in a maximum amount not to exceed (i)
$1,000,000.00 for any one transaction and (ii) $10,000,000.00 in the aggregate.

      SECTION 5.5.     PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to
exist a security interest or lien (either, a “Lien”) in or upon all or any
portion of Borrower’s assets now owned or hereafter acquired, except for the
following Liens (individually, a “Permitted Lien” and, collectively, the
“Permitted Liens”): (a) Liens in favor of Bank (b) Liens which are existing as
of, and disclosed to Bank in writing prior to, the date hereof, (c) Liens to the
extent the same constitute purchase money liens which secure indebtedness
permitted under Section 5.2(b); (d) Liens incurred and pledges and deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance, old-age pensions and other social

-10-

--------------------------------------------------------------------------------

security benefits; (e) Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and vendors’ Liens, incurred in good faith in the
ordinary course of business and securing obligations which are not yet due or
which are being contested in good faith by appropriate proceedings with adequate
reserves set aside; (f) Liens securing the payment of taxes, assessments and
governmental charges or levies, either (i) not delinquent, or (ii) being
contested in good faith by appropriate legal or administrative proceedings with
adequate reserves set aside; (g) zoning restrictions, easements, licenses,
reservations, provisions, covenants, conditions, waivers and restrictions on the
use of property or irregularities of title, none of which materially impairs the
use of any property material to the operation of the business of Borrower or the
value of such property; (h) attachment, judgment or other similar Liens arising
in connection with court proceedings that would not reasonably be expected to
have a Material Adverse Effect and (i) that are discharged or stayed within
thirty (30) days of attachment or levy, or (ii) payment of which is covered
(subject to customary and reasonable deductibles) by insurance or surety bonds;
(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Borrower
in excess of those set forth by regulations promulgated by the Board of
Governors of the Federal Reserve System, and (ii) such deposit account is not
intended by Borrower to provide collateral to the depository institution; and
(j) extensions, renewals and replacements of Liens referred to in sub-paragraphs
(a) through (i) of this definition; provided that any extension, renewal or
replacement Lien of any Lien referred to in sub-paragraphs (b) through (i) of
this definition shall be limited to the property or assets covered by the Lien
extended, renewed or replaced and that the obligations secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the obligations secured by the Lien extended, renewed or replaced.

      SECTION 5.6.     GUARANTIES. Guarantee or become liable in any way as
surety, endorser (other than as endorser of negotiable instruments for deposit
or collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing (a) in favor of Bank or (b) not to exceed $200,000.00 per transaction
or $2,000,000.00 outstanding at any time.

      SECTION 5.7.     DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding, except
for stock repurchases, in a maximum aggregate amount not to exceed
$30,000,000.00, related to Borrower’s employee stock purchase plan and/or any
other publicly announced stock buy-back plan of Borrower.

ARTICLE VI
EVENTS OF DEFAULT

      SECTION 6.1.     The occurrence of any of the following shall constitute
an “Event of Default” under this Agreement:

      (a)     Borrower shall fail to pay within five (5) business days of the
date when due any principal, interest, fees or other amounts payable under any
of the Loan Documents.

-11-

--------------------------------------------------------------------------------

      (b)     Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

      (c)     Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a) and (b) above), and
with respect to any such default which by its nature can be cured, such default
shall continue for a period of twenty (20) days from its occurrence.

      (d)     Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract or instrument
(other than any of the Loan Documents) pursuant to which Borrower has incurred
any debt or other liability (i) to Bank or (ii) in excess of $3,000,000.00 to
any person or entity other than Bank.

      (e)     The filing of a notice of judgment lien against Borrower; or the
recording of any abstract of judgment against Borrower in any county in which
Borrower has an interest in real property; or the service of a notice of levy
and/or of a writ of attachment or execution, or other like process, against the
assets of Borrower; or the entry of a judgment against Borrower; and, in any
such case, any such notice, abstract, levy, writ, process, judgment, order or
decree involves a claim or dispute in an amount equal to or greater than
$3,000,000.00 that remains unsatisfied, unvacated and unstayed pending appeal
for a period of thirty (30) consecutive days after the entry or filing thereof,
as applicable.

      (f)     Borrower shall become insolvent, or shall suffer or consent to or
apply for the appointment of a receiver, trustee, custodian or liquidator of
itself or any of its property, or shall generally fail to pay its debts as they
become due, or shall make a general assignment for the benefit of creditors;
Borrower shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Code, or under any state or federal law
granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower, or Borrower shall
file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.

      (g)     The dissolution or liquidation of Borrower; or Borrower shall take
action seeking to effect the dissolution or liquidation of Borrower.

      (h)     The amendment of any of the subordination provisions of the
Specified Indenture (as hereinafter defined) or the definition of “Designated
Senior Indebtedness” contained therein without the prior written consent of
Bank.

      (i)     The occurrence of a Change of Control. For purposes hereof,
“Change of Control” means an event or series of events by which:

>       (i)     any “person” or “group” (as such terms are used in Sections
> 13(d) and 14(d) of the Securities Exchange Act of 1934 and the regulations
> promulgated thereunder (as amended, supplemented and/or recodified from time
> to time, the “Exchange Act”), but

-12-

--------------------------------------------------------------------------------

> excluding any employee benefit plan of such person or its subsidiaries, and
> any person or entity acting in its capacity as trustee, agent or other
> fiduciary or administrator of any such plan) becomes the “beneficial owner”
> (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
> person or group shall be deemed to have “beneficial ownership” of all
> securities that such person or group has the right to acquire (such right, an
> “option right”), whether such right is exercisable immediately or only after
> the passage of time), directly or indirectly, of 25% or more of the equity
> securities of Borrower entitled to vote for members of the board of directors
> or equivalent governing body of Borrower on a partially-diluted basis (i.e.,
> taking into account all such securities that such person or group has the
> right to acquire pursuant to any option right); or
> 
>       (ii)     during any period of 12 consecutive months, a majority of the
> members of the board of directors or other equivalent governing body of
> Borrower cease to be composed of individuals (A) who were members of that
> board or equivalent governing body on the first day of such period, (B) whose
> election or nomination to that board or equivalent governing body was approved
> by individuals referred to in clause (A) above constituting at the time of
> such election or nomination at least a majority of that board or equivalent
> governing body or (C) whose election or nomination to that board or other
> equivalent governing body was approved by individuals referred to in clauses
> (A) and (B) above constituting at the time of such election or nomination at
> least a majority of that board or equivalent governing body.

      (j)     The sale, transfer, hypothecation, assignment or encumbrance
(other than any of the foregoing resulting in a Permitted Lien), whether
voluntary, involuntary or by operation of law, without Bank’s prior written
consent, of all or any part of or interest in any real property collateral
required hereby.

      SECTION 6.2.     REMEDIES. Upon the occurrence of an Event of Default,
Bank may:

      (a)     declare the Loan Commitment to be terminated, whereupon the Loan
Commitment shall automatically be terminated;

      (b)     declare the outstanding amount of all Obligations to be
immediately due and payable, whereupon such amount shall become and be
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower; and

      (c)     exercise all rights and remedies available under the Loan
Documents or applicable law;

provided that, upon the occurrence of any event specified in Section 6.1(f), the
Loan Commitment shall automatically terminate and the outstanding amount of all
Obligations shall automatically become and be immediately due and payable
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower. The rights provided for herein and in
the other Loan Documents (i) may be exercised at any time and from time to time
so long as an Event of Default has occurred and is continuing unwaived and (ii)
are cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

-13-

--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS

      SECTION 7.1.     NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

      SECTION 7.2.     NOTICES. All notices, requests and demands which any
party is required or may desire to give to any other party under any provision
of this Agreement must be in writing delivered to each party at the following
address:

      BORROWER:      WIND RIVER SYSTEMS, INC.
500 Wind River Way
Alameda, CA 94501
Attention: Treasury
Telephone: 510.749.2656
Fax: 510.749.2880
    BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION
East Bay Technology Regional Commercial Banking Office
One Kaiser Plaza, Suite 850
Oakland, CA 94612
Attention: Nuzha Bukhari
Telephone: 510.464.1706
Fax: 510.839.2296

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

      SECTION 7.3.     COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay
to Bank promptly and in any event within five (5) business days following
receipt of demand therefor the full amount of all payments, advances, charges,
reasonable costs and expenses, including reasonable attorneys’ fees (to include
outside attorneys’ fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with (a) the negotiation and
preparation of this Agreement and the other Loan Documents (to include a
$10,000.00 documentation fee plus reasonable outside attorneys’ fees in an
amount not to exceed $10,000.00); (b) Bank’s continued administration hereof and
of the other Loan Documents the negotiation and preparation of any amendments
and waivers hereto and thereto, (c) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (d) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding

-14-

--------------------------------------------------------------------------------

(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other person) relating to any Borrower or any
other person or entity.

      SECTION 7.4.     SUCCESSORS, ASSIGNMENT. This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided that Borrower
may not assign or transfer its interest hereunder without Bank’s prior written
consent. Bank reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, Bank’s rights and
benefits under each of the Loan Documents. In connection therewith, Bank may
disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower or its business, or any
collateral required hereunder.

      SECTION 7.5.     ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other
Loan Documents constitute the entire agreement between Borrower and Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement and the other Loan Documents may be amended or modified
only in writing signed by each party hereto.

      SECTION 7.6.     NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

      SECTION 7.7.     TIME. Time is of the essence of each and every provision
of this Agreement and each other of the Loan Documents.

      SECTION 7.8.     SEVERABILITY OF PROVISIONS. If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

      SECTION 7.9.     COUNTERPARTS. This Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original, and all of which when taken together shall constitute
one and the same Agreement.

      SECTION 7.10.     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.

      SECTION 7.11.     ARBITRATION.

      (a)     Arbitration. The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise arising out of or
relating to in any way (i) the loan and related Loan Documents which are the
subject of this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

Credit Agreement-Final -15-

--------------------------------------------------------------------------------

      (b)     Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §9191 or any
similar applicable state law.

      (c)     No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

     (d)     Arbitrator Qualifications and Powers . Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

-16-

--------------------------------------------------------------------------------

      (e)     Discovery. In any arbitration proceeding discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

      (f)     Class Proceedings and Consolidations. The resolution of any
dispute arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.

     (g)     Payment Of Arbitration Costs And Fees. The arbitrator shall award
all costs and expenses of the arbitration proceeding.

     (h)     Real Property Collateral; Judicial Reference. Notwithstanding
anything herein to the contrary, no dispute shall be submitted to arbitration if
the dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

      (i)     Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

     The indebtedness evidenced hereby is Designated Senior Indebtedness as
defined in and for all purposes set forth in that certain Indenture, dated as of
December 10, 2001 (the “Specified Indenture”), by and between Borrower and
Bankers Trust Company, as Trustee.

-17-

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first written above.

WIND RIVER SYSTEMS, INC.,   WELLS FARGO BANK, a Delaware corporation   NATIONAL
ASSOCIATION           By:   /s/ Michael W. Zellner   By: /s/ Nuzha Bukari  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:      Michael W. Zellner   Name:      Nuzha Bukhari Title: Vice President,
Finance &   Title: Vice President   Administration, Chief             Financial
Officer and         Secretary      

-18-

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN COMMITMENT NOTE

$37,400,000.00 Oakland, California
April 15, 2003

      FOR VALUE RECEIVED, the undersigned WIND RIVER SYSTEMS, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at One Kaiser Plaza, Suite 850,
Oakland, California, or at such other place as the holder hereof may designate,
in lawful money of the United States of America and in immediately available
funds, the principal sum of Thirty-Seven Million Four Hundred Thousand Dollars
($37,400,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.

DEFINITIONS:

      As used herein, the following terms shall have the meanings set forth
after each, and any other term defined in this Note shall have the meaning set
forth at the place defined; provided that any capitalized term used but not
otherwise defined herein shall have the meaning set forth in that certain Credit
Agreement, dated as of April 15, 2003 (as amended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), between Bank and Borrower):

     “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.

      “Fixed Rate Term” means a period commencing on a Business Day and
continuing for 1, 2, 3, 6, 9 or 12 months, as designated by Borrower, during
which all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided that no Fixed Rate Term may
be selected for a principal amount less than $100,000.00 or an integral multiple
thereof; provided further that no Fixed Rate Term shall extend beyond the
scheduled maturity date hereof. If any Fixed Rate Term would end on a day which
is not a Business Day, then such Fixed Rate Term shall be extended to the next
succeeding Business Day.

      “LIBOR” means the rate per annum and determined pursuant to the following
formula:

  Base LIBOR LIBOR = 

--------------------------------------------------------------------------------

  100% - LIBOR Reserve Percentage

>      (i)     “Base LIBOR” means the rate per annum for United States dollar
> deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the
> understanding that such rate is quoted by Bank for the purpose of calculating
> effective rates of interest for loans making reference thereto, on the first
> day of a Fixed Rate Term for delivery of funds on said date for a period of
> time approximately equal to the number of days in such Fixed Rate Term and in
> an amount approximately equal to the principal amount to which such Fixed Rate
> Term applies. Borrower understands and agrees that Bank may base its quotation
> of the Inter-Bank Market Offered Rate upon such offers or other market
> indicators of the Inter-Bank Market as Bank in its discretion deems
> appropriate including,

A-1

--------------------------------------------------------------------------------

> but not limited to, the rate offered for U.S. dollar deposits on the London
> Inter-Bank Market.
> 
>      (ii)     “LIBOR Reserve Percentage” means the reserve percentage
> prescribed by the Board of Governors of the Federal Reserve System (or any
> successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
> Federal Reserve Board, as amended), adjusted by Bank for expected changes in
> such reserve percentage during the applicable Fixed Rate Term.

     “Note” means this Loan Commitment Note as amended, supplemented and/or
otherwise modified from time to time in accordance with the provisions hereof
and of the Credit Agreement.

     “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

      (a)     Interest. The outstanding principal balance of this Note shall
bear interest (computed on the basis of a 360-day year, actual days elapsed)
either (i) at a fluctuating rate per annum equal to the Prime Rate in effect
from time to time, or (ii) at a fixed rate per annum determined by Bank to be
four-tenths of one percent (0.40%) above LIBOR in effect on the first day of the
applicable Fixed Rate Term. When any interest, fee or charge payable hereunder
is determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank. With respect to each LIBOR selection hereunder, Bank is hereby
authorized to note the date, principal amount, interest rate and Fixed Rate Term
applicable thereto and any payments made thereon on Bank’s books and records
(either manually or by electronic entry) and/or on any schedule attached to this
Note, which notations shall be prima facie evidence of the accuracy of the
information noted; provided that any failure by Bank to make any such notation
shall not affect Borrower’s liability in respect of the amounts outstanding
hereunder.

     (b)     Selection of Interest Rate Options. At any time any portion of this
Note bears interest determined in relation to LIBOR, it may be continued by
Borrower at the end of the Fixed Rate Term applicable thereto so that all or a
portion thereof bears interest determined in relation to the Prime Rate or to
LIBOR for a new Fixed Rate Term designated by Borrower. At any time any portion
of this Note bears interest determined in relation to the Prime Rate, Borrower
may convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection, (A)
if requested by Bank, Borrower provides to Bank written confirmation thereof not
later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate
Term, or at a later time during any Business Day if Bank, at it’s sole option
but

A-2

--------------------------------------------------------------------------------

without obligation to do so, accepts Borrower’s notice and quotes a fixed rate
to Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a LIBOR interest selection for such advance or the principal
amount to which such Fixed Rate Term applied for a Fixed Rate Term of one month.

      (c)     Taxes and Regulatory Costs. Borrower shall pay to Bank immediately
upon demand (provided that such demand is made within 180 days of Bank becoming
aware of any additional amounts referred to in the following clauses (i) and
(ii) of this Section (c) and in any event not more than 180 days after all
amounts otherwise payable hereunder have been paid in full), in addition to any
other amounts due or to become due hereunder, any and all (i) withholdings,
interest equalization taxes, stamp taxes or other taxes (except income and
franchise taxes) imposed by any domestic or foreign governmental authority and
related in any manner to LIBOR, and (ii) future, supplemental, emergency or
other changes in the LIBOR Reserve Percentage, assessment rates imposed by the
Federal Deposit Insurance Corporation, or similar requirements or costs imposed
by any domestic or foreign governmental authority or resulting from compliance
by Bank with any request or directive (whether or not having the force of law)
from any central bank or other governmental authority after the date hereof and
related in any manner to LIBOR to the extent they are not included in the
calculation of LIBOR. In determining which of the foregoing are attributable to
any LIBOR option available to Borrower hereunder, any reasonable allocation made
by Bank among its operations shall be conclusive and binding upon Borrower.

      If Borrower is required to pay any amount to Bank pursuant to this Section
(c), then Bank shall use reasonable efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its lending office
respecting LIBOR advances so as to eliminate any such additional payment by
Borrower which may thereafter accrue, if such change in the sole and absolute
judgment of Bank (acting in good faith) is not otherwise disadvantageous to
Bank.

      If Borrower pays any additional amount under this Section (c) to Bank and
Bank determines it is sole discretion acting in good faith that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), Bank shall pay to
Borrower such amount that Bank shall, in its sole discretion acting in good
faith, determine is equal to the net benefit, after tax, which was obtained by
Bank in such year as a consequence of such Tax Benefit; provided that (A) Bank
may determine, acting in good faith, in its sole discretion consistent with the
policies of Bank, whether to seek a Tax Benefit; and (B) nothing in this Section
(c) shall require Bank to disclose any confidential information to Borrower
(including, without limitation, its tax returns).

      (d)     Payment of Interest. Interest accrued on this Note shall be
payable monthly, in arrears, on the fifteenth day of each month, commencing May
15, 2003, and on the maturity date of this Note; provided that if any such
interest due date is not a Business Day, then such payment shall be due on the
next succeeding Business Day.

      (e)     Default Interest. From and after the occurrence of an Event of
Default and during the continuation thereof so long as the same shall remain
unwaived, the outstanding principal balance of this Note shall bear interest
until paid in full at an increased rate per annum (computed on the basis of a
360-day year, actual days elapsed) equal to three percent (3.00%) above the rate
of interest from time to time otherwise applicable to this Note.

A-3

--------------------------------------------------------------------------------

BORROWINGS; REPAYMENTS; PREPAYMENTS; APPLICATION OF PAYMENTS:

      (a)     Borrowing and Repayment. Borrower may from time to time during the
term of this Note borrow and partially or wholly repay its outstanding
borrowings, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
that amounts repaid or prepaid may not be reborrowed; provided further that the
outstanding amount of all advances made to Borrower under this Note shall not at
any time exceed the principal amount stated above. Each advance requested by
Borrower hereunder shall be in a minimum principal amount equal to $100,000.00
or an integral multiple thereof. The unpaid principal balance of this Note at
any time shall be the total amounts advanced hereunder by the holder hereof less
the amount of principal payments made hereon by or for Borrower, which balance
may be endorsed hereon from time to time by the holder. The outstanding
principal balance of this Note (together with all amounts outstanding hereunder
or in respect hereof) shall be due and payable in full on April 15, 2005.

      (b)     Advances. Advances hereunder, to the total amount of the principal
sum stated above, may be made by the holder at the oral or written request of
(i) Dianne DaRosa-White or Tyler Painter, any one acting alone, who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above, or (ii) any Person, with respect to advances
deposited to the credit of any deposit account of Borrower, which advances, when
so deposited, shall be conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower.

     (c)     Prepayments.

              (i)     Prime Rate. Borrower may on one (1) Business Day prior
written notice to Bank, prepay principal on any portion of this Note that bears
interest determined in relation to the Prime Rate at any time, in any amount and
without penalty, together with accrued interest on the amount being prepaid.

             (ii)     LIBOR. Borrower may, on three (3) Business Days prior
written notice to Bank, prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of $100,000.00 or an integral multiple thereof, together with accrued interest
on the amount being prepaid; provided that, if the outstanding principal balance
of such portion of this Note is less than such amount, the minimum prepayment
amount shall be the entire outstanding principal balance thereof; provided
further that, in consideration of Bank providing Borrower with the ability to
repay or prepay any portion of an advance that bears interest determined in
relation to LIBOR on any day other than the last day of the Fixed Rate Term
therefor (whether an optional prepayment, a mandatory prepayment, a payment upon
acceleration or otherwise), Borrower shall pay to Bank promptly upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:

>       (i)     Determine the amount of interest which would have accrued each
> month on the amount prepaid at the interest rate applicable to such amount had
> it remained outstanding until the last day of the Fixed Rate Term applicable
> thereto.

A-4

--------------------------------------------------------------------------------

>       (ii)     Subtract from the amount determined in (i) above the amount of
> interest which would have accrued for the same month on the amount prepaid for
> the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
> prepayment for new loans made for such term and in a principal amount equal to
> the amount prepaid.
> 
>       (iii)     If the result obtained in (ii) for any month is greater than
> zero, discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that such amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
such amount when due, such amount shall thereafter bear interest until paid at a
rate per annum three percent (3.00%) above the Prime Rate in effect from time to
time (computed on the basis of a 360-day year, actual days elapsed).

      (d)     Application of Payments. Each payment (including, without
limitation, prepayments) made on this Note shall be credited first, to any fees,
costs or expenses due and payable and outstanding under the Loan Documents,
second, to interest then due and third, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest Fixed Rate Term first.

PERMANENT REDUCTIONS OR TERMINATION OF THE UNUSED LOAN COMMITMENT:

      Borrower may, at any time, by notice to Bank (which notice, once given,
shall be irrevocable), permanently reduce or terminate the unused portion of the
Loan Commitment either in whole or in part; provided that each partial reduction
shall be in an aggregate amount of not less than $100,000.00 or an integral
multiple thereof.

EVENTS OF DEFAULT:

      This Note is made pursuant to and is subject to the terms and conditions
of the Credit Agreement. Any Event of Default (as that term is defined in the
Credit Agreement) shall constitute an “Event of Default” hereunder.

GENERAL PROVISIONS:

      (a)     Successors, Assignment. This Note shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of Borrower and the holder hereof; provided that Borrower
may not assign or transfer its interest hereunder without the express prior
written consent of the holder hereof.

      (b)     Entire Agreement; Amendment. This Note and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence

A-5

--------------------------------------------------------------------------------

concerning the subject matter hereof. This Note may be amended or modified only
in writing signed by Borrower and the holder hereof.

      (c)     Arbitration. This Note is expressly subject to the terms and
provisions contained in Section 7.11 of the Credit Agreement regarding
arbitration.

      (d)     GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.

     The indebtedness evidenced hereby is Designated Senior Indebtedness as
defined in and for all purposes set forth in that certain Indenture, dated as of
December 10, 2001, by and between Borrower and Bankers Trust Company, as
Trustee.

A-6

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the undersigned has executed this Note on the date
first written above.

WIND RIVER SYSTEMS, INC.,
a Delaware corporation

By:
Name:     
Title: ____EXHIBIT_____________________
________________________________
________________________________

A-7

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOAN NOTE

$20,000,000.00 Oakland, California
April 15, 2003

      FOR VALUE RECEIVED, the undersigned WIND RIVER SYSTEMS, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at One Kaiser Plaza, Suite 850,
Oakland, California, or at such other place as the holder hereof may designate,
in lawful money of the United States of America and in immediately available
funds, the principal sum of Twenty Million Dollars ($20,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.

DEFINITIONS:

      As used herein, the following terms shall have the meanings set forth
after each, and any other term defined in this Note shall have the meaning set
forth at the place defined; provided that any capitalized term used but not
otherwise defined herein shall have the meaning set forth in that certain Credit
Agreement, dated as of April 15, 2003 (as amended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), between Bank and Borrower):

     “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.

     “Fixed Rate Term” means a period commencing on a Business Day and
continuing for 1, 2, 3, 6, 9 or 12 months, as designated by Borrower, during
which all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided that no Fixed Rate Term may
be selected for a principal amount less than $100,000.00 or an integral multiple
thereof; provided further that no Fixed Rate Term shall extend beyond the
scheduled maturity date hereof. If any Fixed Rate Term would end on a day which
is not a Business Day, then such Fixed Rate Term shall be extended to the next
succeeding Business Day.

      “LIBOR” means the rate per annum and determined pursuant to the following
formula:

  Base LIBOR LIBOR = 

--------------------------------------------------------------------------------

  100% - LIBOR Reserve Percentage

>      (i)     “Base LIBOR” means the rate per annum for United States dollar
> deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the
> understanding that such rate is quoted by Bank for the purpose of calculating
> effective rates of interest for loans making reference thereto, on the first
> day of a Fixed Rate Term for delivery of funds on said date for a period of
> time approximately equal to the number of days in such Fixed Rate Term and in
> an amount approximately equal to the principal amount to which such Fixed Rate
> Term applies. Borrower understands and agrees that Bank may base its quotation
> of the Inter-Bank Market Offered Rate upon such offers or other market
> indicators of the Inter-Bank Market as Bank in its discretion deems
> appropriate including,

B-1-

--------------------------------------------------------------------------------

> but not limited to, the rate offered for U.S. dollar deposits on the London
> Inter-Bank Market.
> 
>      (ii)     “LIBOR Reserve Percentage” means the reserve percentage
> prescribed by the Board of Governors of the Federal Reserve System (or any
> successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
> Federal Reserve Board, as amended), adjusted by Bank for expected changes in
> such reserve percentage during the applicable Fixed Rate Term.

     “Note” means this Loan Note as amended, supplemented and/or otherwise
modified from time to time in accordance with the provisions hereof and of the
Credit Agreement.

     “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

      (a)     Interest. The outstanding principal balance of this Note shall
bear interest (computed on the basis of a 360-day year, actual days elapsed)
either (i) at a fluctuating rate per annum equal to the Prime Rate in effect
from time to time, or (ii) (A) so long as the Securities Collateral secures this
Note, four-tenths percent (0.4%) above LIBOR in effect on the first day of each
Fixed Rate Term, or (B) so long as the Securities Collateral does not secure
this Note, one and one quarter percent (1.25%) above LIBOR in effect on the
first day of each Fixed Rate Term. When any interest, fee or charge payable
hereunder is determined in relation to the Prime Rate, each change in the rate
of interest hereunder shall become effective on the date each Prime Rate change
is announced within Bank. With respect to each LIBOR selection hereunder, Bank
is hereby authorized to note the date, principal amount, interest rate and Fixed
Rate Term applicable thereto and any payments made thereon on Bank’s books and
records (either manually or by electronic entry) and/or on any schedule attached
to this Note, which notations shall be prima facie evidence of the accuracy of
the information noted; provided that any failure by Bank to make any such
notation shall not affect Borrower’s liability in respect of the amounts
outstanding hereunder.

     (b)      Selection of Interest Rate Options. At any time any portion of
this Note bears interest determined in relation to LIBOR, it may be continued by
Borrower at the end of the Fixed Rate Term applicable thereto so that all or a
portion thereof bears interest determined in relation to the Prime Rate or to
LIBOR for a new Fixed Rate Term designated by Borrower. At any time any portion
of this Note bears interest determined in relation to the Prime Rate, Borrower
may convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection, (A)
if requested by Bank, Borrower provides to Bank written confirmation thereof not
later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the

B-2-

--------------------------------------------------------------------------------

Fixed Rate Term, or at a later time during any Business Day if Bank, at it’s
sole option but without obligation to do so, accepts Borrower’s notice and
quotes a fixed rate to Borrower. If Borrower does not immediately accept a fixed
rate when quoted by Bank, the quoted rate shall expire and any subsequent LIBOR
request from Borrower shall be subject to a redetermination by Bank of the
applicable fixed rate. If no specific designation of interest is made at the
time any advance is requested hereunder or at the end of any Fixed Rate Term,
Borrower shall be deemed to have made a LIBOR interest selection for such
advance or the principal amount to which such Fixed Rate Term applied for a
Fixed Rate Term of one month.

      (c)     Taxes and Regulatory Costs. Borrower shall pay to Bank immediately
upon demand (provided that such demand is made within 180 days of Bank becoming
aware of any additional amounts referred to in the following clauses (i) and
(ii) of this Section (c) and in any event not more than 180 days after all
amounts otherwise payable hereunder have been paid in full), in addition to any
other amounts due or to become due hereunder, any and all (i) withholdings,
interest equalization taxes, stamp taxes or other taxes (except income and
franchise taxes) imposed by any domestic or foreign governmental authority and
related in any manner to LIBOR, and (ii) future, supplemental, emergency or
other changes in the LIBOR Reserve Percentage, assessment rates imposed by the
Federal Deposit Insurance Corporation, or similar requirements or costs imposed
by any domestic or foreign governmental authority or resulting from compliance
by Bank with any request or directive (whether or not having the force of law)
from any central bank or other governmental authority after the date hereof and
related in any manner to LIBOR to the extent they are not included in the
calculation of LIBOR. In determining which of the foregoing are attributable to
any LIBOR option available to Borrower hereunder, any reasonable allocation made
by Bank among its operations shall be conclusive and binding upon Borrower.

      If Borrower is required to pay any amount to Bank pursuant to this Section
(c), then Bank shall use reasonable efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its lending office
respecting LIBOR advances so as to eliminate any such additional payment by
Borrower which may thereafter accrue, if such change in the sole and absolute
judgment of Bank (acting in good faith) is not otherwise disadvantageous to
Bank.

      If Borrower pays any additional amount under this Section (c) to Bank and
Bank determines it is sole discretion acting in good faith that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), Bank shall pay to
Borrower such amount that Bank shall, in its sole discretion acting in good
faith, determine is equal to the net benefit, after tax, which was obtained by
Bank in such year as a consequence of such Tax Benefit; provided that (A) Bank
may determine, acting in good faith, in its sole discretion consistent with the
policies of Bank, whether to seek a Tax Benefit; and (B) nothing in this Section
(c) shall require Bank to disclose any confidential information to Borrower
(including, without limitation, its tax returns).

      (d)     Payment of Interest. Interest accrued on this Note shall be
payable monthly, in arrears, on the fifteenth day of each month, commencing May
15, 2003, and on the maturity date of this Note; provided that if any such
interest due date is not a Business Day, then such payment shall be due on the
next succeeding Business Day.

      (e)     Default Interest. From and after the occurrence of an Event of
Default and during the continuation thereof so long as the same shall remain
unwaived, the outstanding principal balance of this Note shall bear interest
until paid in full at an increased rate per annum

B-3-

--------------------------------------------------------------------------------

(computed on the basis of a 360-day year, actual days elapsed) equal to three
percent (3.00%) above the rate of interest from time to time otherwise
applicable to this Note.

BORROWINGS; REPAYMENTS; PREPAYMENTS; APPLICATION OF PAYMENTS:

      (a)     Borrowing and Repayment. Borrower may not reborrow any amounts
paid or prepaid hereunder. Each advance requested by Borrower hereunder shall be
in a minimum principal amount equal to $100,000.00 or any integral multiple
thereof. No advances may be obtained hereunder following the earlier to occur of
(i) the date of the initial extension of credit under the Credit Agreement and
(ii) May 15, 2003. The unpaid principal balance of this Note at any time shall
be the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for Borrower, which balance may be endorsed
hereon from time to time by the holder. The outstanding principal balance of
this Note (together with all amounts outstanding hereunder or in respect hereof)
shall be due and payable in full on April 15, 2005.

      (b)     Advances. Advances hereunder, to the total amount of the principal
sum stated above, may be made by the holder at the oral or written request of
(i) Dianne DaRosa-White or Tyler Painter, any one acting alone, who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above, or (ii) any Person, with respect to advances
deposited to the credit of any deposit account of Borrower, which advances, when
so deposited, shall be conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower.

      (c)     Prepayments.

              (i)     Prime Rate. Borrower may, on one (1) Business Day prior
written notice to Bank, prepay principal on any portion of this Note that bears
interest determined in relation to the Prime Rate at any time, in any amount and
without penalty, together with accrued interest on the amount being prepaid.

              (ii)     LIBOR. Borrower may, on three (3) Business Days prior
written notice to Bank, prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of $100,000.00 or an integral multiple thereof, together with accrued interest
on the amount being prepaid; provided that, if the outstanding principal balance
of such portion of this Note is less than such amount, the minimum prepayment
amount shall be the entire outstanding principal balance thereof; provided
further that, in consideration of Bank providing Borrower with the ability to
repay or prepay any portion of an advance that bears interest determined in
relation to LIBOR on any day other than the last day of the Fixed Rate Term
therefor (whether an optional prepayment, a mandatory prepayment, a payment upon
acceleration or otherwise), Borrower shall pay to Bank promptly upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:

>       (i)     Determine the amount of interest which would have accrued each
> month on the amount prepaid at the interest rate applicable to such amount had
> it remained outstanding until the last day of the Fixed Rate Term applicable
> thereto.

B-4-

--------------------------------------------------------------------------------

>       (ii)     Subtract from the amount determined in (i) above the amount of
> interest which would have accrued for the same month on the amount prepaid for
> the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
> prepayment for new loans made for such term and in a principal amount equal to
> the amount prepaid.
> 
>       (iii)     If the result obtained in (ii) for any month is greater than
> zero, discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that such amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
such amount when due, such amount shall thereafter bear interest until paid at a
rate per annum three percent (3.00%) above the Prime Rate in effect from time to
time (computed on the basis of a 360-day year, actual days elapsed).

      (d)   Application of Payments. Each payment (including, without
limitation, prepayments) made on this Note shall be credited first, to any fees,
costs or expenses outstanding under the Loan Documents, second, to interest then
due and third, to the outstanding principal balance hereof. All payments
credited to principal shall be applied first, to the outstanding principal
balance of this Note which bears interest determined in relation to the Prime
Rate, if any, and second, to the outstanding principal balance of this Note
which bears interest determined in relation to LIBOR, with such payments applied
to the oldest Fixed Rate Term first.

EVENTS OF DEFAULT:

      This Note is made pursuant to and is subject to the terms and conditions
of the Credit Agreement. Any Event of Default (as that term is defined in the
Credit Agreement) shall constitute an “Event of Default” hereunder.

GENERAL PROVISIONS:

     (a)     Successors, Assignment. This Note shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of Borrower and the holder hereof; provided that Borrower
may not assign or transfer its interest hereunder without the express prior
written consent of the holder hereof.

      (b)     Entire Agreement; Amendment. This Note and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Note may be amended or modified only in writing signed by Borrower
and the holder hereof.

      (c)     Arbitration. This Note is expressly subject to the terms and
provisions contained in Section 7.11 of the Credit Agreement regarding
arbitration.

      (d)     GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.

B-5-

--------------------------------------------------------------------------------

     The indebtedness evidenced hereby is Designated Senior Indebtedness as
defined in and for all purposes set forth in that certain Indenture, dated as of
December 10, 2001, by and between Borrower and Bankers Trust Company, as
Trustee.

B-6-

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the undersigned has executed this Note on the date
first written above.

WIND RIVER SYSTEMS, INC.,
a Delaware corporation

By:
Name:     
Title: ____EXHIBIT_____________________
________________________________
________________________________

B-7-

--------------------------------------------------------------------------------